UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Free Bond Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 98.5% (Cost $381,830,591) Alabama 0.5% Birmingham Special Care Facilities Financing Authority Children's Hospital 6.125 06/01/34 2,000,000 2,149,540 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04/01/40 1,000,000 1,121,910 Phoenix Civic Improvement Corp. Civic Plaza, Series B (D) 5.500 07/01/28 1,000,000 1,175,640 California 18.5% ABAG Finance Authority for Nonprofit Corps, Series A 5.000 08/01/43 2,000,000 2,074,500 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01/01/19 30,000,000 28,325,096 Foothill-Eastern Transportation Corridor Agency, Series A 5.750 01/15/46 3,000,000 3,114,300 Golden State Tobacco Securitization Corp., Series A-1 4.500 06/01/27 2,190,000 1,903,241 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 3,286,750 Madera County Certificates of Participation Valley Children's Hospital (D) 6.500 03/15/15 5,780,000 5,923,749 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,766,675 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08/01/17 5,060,000 5,259,111 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 25,022 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/17 4,900,000 4,813,172 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/20 2,000,000 1,828,560 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 10,006,800 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07/01/19 2,000,000 2,366,180 State of California 5.000 02/01/38 5,375,000 5,710,561 Stockton Public Financing Authority 6.250 10/01/40 1,000,000 1,099,870 Colorado 3.5% Colorado Springs Utilities Revenue Series C 5.250 11/15/42 2,825,000 3,072,979 Denver, Colorado City & County Airport Revenue Series A 5.250 11/15/36 5,250,000 5,627,160 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 3,500,000 4,120,445 Regional Transportation District Denver Transit Partners 6.000 01/15/41 2,000,000 2,097,960 Connecticut 0.8% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 3,000,000 3,273,450 District of Columbia 3.2% District of Columbia Tobacco Settlement Financing Corp. 6.500 05/15/33 5,000,000 5,344,500 1 Tax-Free Bond Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value District of Columbia (continued) Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/33 6,565,000 $2,293,811 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/35 6,470,000 1,943,265 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/36 7,250,000 2,050,590 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero coupon steps up to 6.500% on 10-1-16) (D) Zero 10/01/41 1,750,000 1,770,510 Florida 2.8% Bonnet Creek Resort Community Development District 7.250 05/01/18 770,000 769,877 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,485,030 Hernando County, Criminal Justice (D)(P) 7.650 07/01/16 500,000 571,200 JEA Electric System Revenue Series Three - D-2 5.000 10/01/38 7,000,000 7,463,050 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 1,380,000 1,545,835 Georgia 2.3% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 1,045,230 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 70,000 75,219 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 40,000 43,228 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 860,000 958,057 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,400,000 5,097,884 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 2,000,000 2,715,520 Guam 0.3% Guam International Airport Authority Series C AMT (D) 6.125 10/01/43 1,000,000 1,084,040 Illinois 4.3% Chicago Board of Education, Series A (D) 5.500 12/01/30 3,650,000 3,976,894 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 3,000,000 3,028,200 City of Chicago, O'Hare International Airport Revenue (D) 5.500 01/01/43 2,000,000 2,080,760 City of Chicago, Series A 5.750 01/01/39 3,200,000 3,417,568 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,775,085 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01/01/22 2,440,000 1,814,921 State of Illinois 5.500 07/01/38 1,000,000 1,062,190 Will County Community Unit School District No: 365 (D)(Z) Zero 11/01/21 1,130,000 949,629 2 Tax-Free Bond Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value Indiana 0.8% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 3,000,000 3,320,700 Kentucky 0.2% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,025,890 Louisiana 1.0% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,679,625 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A-1 6.500 11/01/35 1,500,000 1,644,045 Massachusetts 8.8% Commonwealth of Massachusetts Series C (D) 5.500 12/01/24 8,000,000 10,034,960 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 (Z) Zero 07/01/26 8,595,000 5,056,181 Massachusetts Development Finance Agency Harvard University, Series B 5.000 10/15/40 2,500,000 2,771,525 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01/01/37 5,000,000 5,218,200 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 15,000 15,083 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 9,975,000 10,645,520 Metropolitan Boston Transit Parking Corp. 5.250 07/01/36 3,475,000 3,778,750 Michigan 0.3% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07/01/36 1,000,000 1,053,030 Nebraska 2.6% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 4,970,000 5,761,224 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 730,000 806,307 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02/01/36 4,000,000 4,317,520 New Jersey 2.2% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 4,250,000 4,491,910 New Jersey Transportation Trust Fund Authority Series B 5.000 06/15/42 2,500,000 2,589,450 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 2,315,000 2,240,226 New York 18.8% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 1,070,770 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 3,500,000 3,818,920 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,286,820 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 1,500,000 1,605,435 3 Tax-Free Bond Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value New York (continued) New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 3,000,000 $3,200,850 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 8,432,720 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 (D) 5.500 01/15/39 3,725,000 4,169,095 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 (D) 5.250 01/15/39 3,000,000 3,263,580 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 (D) 5.375 01/15/34 3,000,000 3,336,360 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12/15/41 8,500,000 8,878,675 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/31 5,000,000 5,359,650 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 3,000,000 3,286,680 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02/15/39 2,500,000 2,678,450 New York State Dormitory Authority State University Dormitory, Series A 5.000 07/01/35 7,250,000 7,812,093 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 1,000,000 1,178,560 Port Authority of New York & New Jersey 144th Project 5.000 10/01/29 3,500,000 3,790,850 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 6,820,000 6,580,209 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/42 2,265,000 2,465,045 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 4,025,000 4,417,035 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,443,440 Oklahoma 1.5% Grand River Dam Authority, Series A 5.250 06/01/40 4,000,000 4,406,680 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06/01/35 2,000,000 2,077,500 Oregon 0.9% Clackamas County School District No. 12, Series B (D) 5.000 06/15/28 3,630,000 3,969,078 Pennsylvania 2.5% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 1,025,770 City of Philadelphia, Series A 5.000 07/15/38 2,000,000 2,077,340 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12/01/17 3,250,000 3,258,873 Philadelphia School District, Series E (D) 6.000 09/01/38 4,000,000 4,339,040 Puerto Rico 2.6% Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series CCC 5.250 07/01/28 2,500,000 1,784,450 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07/01/40 2,500,000 1,659,975 4 Tax-Free Bond Fund As of 2-28-14 (Unaudited) Maturity Rate (%) date Par value Value Puerto Rico (continued) Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07/01/36 3,000,000 $2,504,010 Puerto Rico Sales Tax Financing Corp. 5.375 08/01/39 3,000,000 2,308,290 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 4,000,000 2,989,320 South Carolina 3.9% Richland County International Paper Company AMT 6.100 04/01/23 3,325,000 3,365,100 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 6,000,000 6,642,540 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 6,500,000 6,685,120 Texas 13.7% City of Austin Electric Utility Revenue (D) 5.000 11/15/37 5,000,000 5,337,950 City of Dallas Waterworks & Sewer System 5.000 10/01/35 5,000,000 5,488,900 City of Dallas Waterworks & Sewer System 5.000 10/01/36 5,000,000 5,409,450 City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 4,738,882 City Public Service Board of San Antonio 5.000 02/01/48 5,000,000 5,253,200 Dallas/Fort Worth International Airport, Series D 5.250 11/01/32 5,000,000 5,480,250 Grand Parkway Transportation Corp., Series B 5.000 04/01/53 4,000,000 4,104,040 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D) (Z) Zero 09/15/16 570,000 555,875 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 5,000,000 5,114,800 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05/15/39 190,000 235,625 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05/15/41 2,500,000 2,571,450 Lower Colorado River Authority Unrefunded 2012-1 5.625 05/15/39 3,810,000 4,118,991 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,625,668 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 6,208,680 Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 200,000 209,872 Washington 0.4% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,734,870 Wyoming 0.8% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,291,300 Other 0.7% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05/15/15 3,000,000 3,156,330 5 Tax-Free Bond Fund As of 2-28-14 (Unaudited) Par value Value Short-Term Investments 0.4% (Cost $1,601,000) Repurchase Agreement 0.4% Barclays Tri-Party Repurchase Agreement dated 02-28-14 at 0.040% to be repurchased at $1,601,005 on 03-03-14, collateralized by $1,630,600 U.S. Treasury Notes, 0.250% due 09-30-15 (valued at $1,633,056, including interest) $1,601,000 1,601,000 Total investments (Cost $383,431,591)† 98.9% Other assets and liabilities, net 1.1% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one or more of these companies: As a % of total Insurance coverage investments Ambac Financial Group, Inc. 4.1% National Public Finance Guarantee Corp. 4.1% Assured Guaranty Municipal Corp. 2.7% Assured Guaranty Corp. 2.2% Financial Guaranty Insurance Company 1.2% Commonwealth Gtd. 0.6% CIFG Holdings, Ltd. 0.5% 15.4% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-28-13, the aggregate cost of investment securities for federal income tax purposes was $380,380,128. Net unrealized appreciation aggregated $39,976,238, of which $42,173,181 related to appreciated investment securities and $2,196,943 related to depreciated investment securities. 6 Tax-Free Bond Fund As of 2-28-14 (Unaudited) The fund had the following sector composition as a percentage of net assets on 02-28-14: General Obligation Bonds 4.4% Revenue Bonds Transportation 21.8% Utilities 20.1% Other Revenue 15.0% Education 7.6% Development 6.7% Water & Sewer 6.3% Airport 6.1% Health Care 2.9% Tobacco 2.8% Pollution 2.6% Facilities 2.2% Short-Term Investments & Other 1.5% Total 100.0% 7 Tax-Free Bond Fund As of 2-28-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
